Citation Nr: 1037481	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  05-09 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for lumbar 
disc disease status post fusion with hardware failure, due to 
lumbar disc fusion performed at a VA facility in January 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel





INTRODUCTION

The Veteran served on active duty from January 1969 to December 
1970.

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from a July 2004 rating decision, by the Boise, Idaho, 
Regional Office (RO), which denied entitlement to compensation 
under 38 U.S.C.A. § 1151 for lumbar disc disease status post 
fusion with hardware failure.  In May 2007, the Board denied the 
claim and the case came before the U.S. Court of Appeals for 
Veterans Claims (Court).  In September 2009 the Court issued a 
memorandum decision vacating the Board's May 2007 denial and 
remanding the issue to the Board for further proceedings 
consistent with the Court's decision.

In April 2010, the Board, based on the memorandum decision, 
bifurcated the issue.  The Board determined that the Veteran did 
not give informed consent prior to a lumbar disc fusion performed 
at a VA facility in January 2002, and consequently denied the 
claim for entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
based on a lack of informed consent under 38 C.F.R. § 17.32.  
However, the Board remanded the claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for lumbar disc disease 
status post fusion with hardware failure, due to lumbar disc 
fusion performed at a VA facility in January 2002.

For the reasons below, the section 1151 claim remaining on appeal 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required.


REMAND

This appeal stems from the Veteran's claim that VA's January 2002 
laminectomy back surgery that included placement of a screw to 
fuse vertebra negligently caused additional back disability when 
the screw broke.  As noted by the Court, there are conflicting 
opinions as to whether the broken screw caused additional 
disability and was the result of VA fault.  An April 2003 
radiology report indicated that the broken screw caused grade 2 
spondylolisthesis of the L4-L5 vertebra and mild dextroscoliosis 
of the lumbosacral spine.  In contrast, a June 2005 VA examiner 
concluded, after examining the Veteran and reviewing the claims 
file, that it was not likely ("not at least as likely as not") 
that the Veteran's intractable back pain was proximately due to 
or the direct result of the broken screw.

In its April 2010 remand, the Board indicated that it was unclear 
whether the Veteran had grade 1 spondylolisthesis prior to the 
back surgery and grade 2 spondylolisthesis after the surgery, 
thus indicating a worsening of the disorder as a result of the 
surgery.  Thus, the Board instructed the RO/AMC to afford the 
Veteran an examination and obtain an opinion as to whether the 
grade 2 spondylolisthesis predated the January 2002 surgery and, 
if not, what was the level of the spondylolisthesis prior to 
surgery.  The Board also requested an opinion as to whether the 
radiographic evidence was consistent with the April 2003 X-ray 
report indicating that the broken screw caused grade 2 
spondylolisthesis and whether, assuming an increase in the 
spondylolisthesis, there was any connection between the January 
2002 surgery and the increase.

The May 2010 VA examiner answered the question whether grade 2 
spondylolisthesis predated the January 2002 surgery in the 
negative, and indicated that grade 1 spondylolisthesis was 
previously present, as indicated by an October 2000 X-ray report.  
Thus, the VA examiner indicated that there was an increase in 
disability after the surgery.  However, in response to the 
questions whether the broken screw caused the grade 2 
spondylolisthesis and whether there was a connection between the 
January 2002 surgery and the increase, the examiner indicated 
that he could not resolve the issue without resort to mere 
speculation.  The Court recently held that, if an examiner finds 
that he cannot render an opinion without resort to speculation, 
but it is not clear from the examiner's statement that the 
examiner has considered all procurable and assembled data by 
obtaining all tests and record that might reasonably illuminate 
the medical analysis, "it is the Board's duty to remand for 
further development."  Jones v. Shinseki, 23 Vet. App. 382, 390 
(2010).  The Board is thus compelled to remand the case again 
because the examiner neither indicated that he had considered all 
procurable and assembled data by obtaining all tests and records 
that might reasonably illuminate the medical analysis nor 
explained the reasons for his conclusion that he could not render 
an opinion without resort to speculation.

Given that extensive development including multiple examinations 
have taken place, the Board finds that the best course of action 
at this point would be to obtain an opinion from an orthopedic 
specialist.  Based on the findings of the May 2010 VA examiner, 
the specialist should accept that there was grade 1 
spondylolisthesis prior to the January 2002 surgery and grade 2 
spondylolisthesis after, and answer whether: 1) the broken screw 
caused the increase in spondylolisthesis and 2) if so, whether 
the increase in disability that resulted from the broken screw 
(a) was caused by the carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault by VA in 
furnishing the treatment, (b) was caused by an event that was not 
reasonably foreseeable, or (c) was caused by neither (a) nor (b).

Accordingly, the case is REMANDED for the following action:

Request an opinion from a VA physician with 
a specialty in orthopedics.

The claims file must be sent to the 
physician for review.

The physician should first indicate whether 
it is as least as likely as not (50 percent 
probability or more) that the broken screw 
inserted during the January 2002 surgery 
caused the increase from stage 1 
spondylolisthesis.

If the answer to that question is in the 
affirmative, the physician should state 
whether the increased spondylolisthesis 
that resulted from the broken screw was 
either (a) caused by the carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault by 
VA in furnishing the treatment, (b) caused 
by an event that was not reasonably 
foreseeable, or (c) was caused by neither 
(a) nor (b).
A complete rationale should accompany each 
opinion provided.
 
If upon completion of the above action any benefit sought remains 
denied, the case should be returned to the Board after compliance 
with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


